DETAILED ACTION
This Office action is in response to Response to Restriction received 19 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-18, in the reply filed on 19 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/058,391, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.   The provisional application does not provide support for at least each/the first power stroke being greater than 180 degrees as required by claims 1 and 16, for the compression assembly being out of sync with the combustion assembly as required by claim 4, the engine comprising a heating element associated with the tank assembly as required by claim 8, for a venting system comprising a ventilation plate defining a venting void as required by claims 10, or for the compression stroke being 180 degrees out of sync with the power stroke as required by claim 18.  As such, the effective filing date of the invention is the date the non-provisional application was filed, which is 29 July 2021.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings have a line and shading quality that is too dark distinguish between different features and too dark to be reproduced.  Refer to 37 CFR 1.84(I).  See Figures 84-102. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 5-7 and 15-18 are objected to because of the following informalities:  Regarding claim 5, line 1, “synch” should be changed to sync.  Regarding claim 15, line 2, “draft” should be changed to drive.  Regarding claim 16, line 10, “stoke” should be changed to stroke.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "independently configuring intake compression to power exhaust ratios" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the dependency of claim 6 from claim 5 to claim 3 to remedy this rejection.
Regarding claim 9, line 3, it is unclear if “said drive” is the same as the drive shaft recited in line 6 of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffith (US 2,367,676).
Regarding claim 1, Griffith discloses an internal combustion engine (Figures 1-3) comprising: a compression assembly [Ca, C] that is configured to compress working fluid; a combustion assembly [Pa, P, 20, 21, 22] defining a combustion chamber [80], the combustion assembly [Pa, P, 20, 21, 22] being configured to generate power from expansion of the working fluid within the combustion chamber [80] during a power stroke (Figure 17; P3→P4) of the engine; and a drive shaft [59] extending through the combustion assembly [Pa, P, 20, 21, 22] (specifically through bearings [60] in extensions [61, 62] of the cylinder head [21, 22]), wherein each power stroke (Figure 17; P3→P4) is greater than 180 degrees (270 degrees) (page 1, col. 2, line 39 - page 3, col. 1, line 75, page 5, col. 1 lines 27-31, and Figures 1-8 and 17).
Regarding claim 9, Griffith discloses the engine of claim 1, further comprising a venting system in fluid communication with a first location (see [31]) of said combustion assembly [Pa, P, 20, 21, 22], the first location (see [31]) being positioned between said compression chamber [80] and an exterior surface of said drive [59] (page 1, col. 2, line 50 - page 2, col. 1, line 6, page 2, col 2, lines 3-6, page 3, col. 1, lines 45-66, and Figures 1 and 17 (see P4)).
Regarding claim 10, Griffith discloses the engine of claim 9, wherein the venting system comprises a ventilation plate [26] coupled to the combustion assembly [Pa, P, 20, 21, 22], thereby defining a venting void (interior of rotary valve [24]), wherein the venting system is configured such that fluid escaping the combustion chamber [80] vents into the venting void (interior of rotary valve [24]) (page 1, col. 2, line 43 - page 2, col. 1, line 6, page 3, col. 1, lines 45-66, and Figures 1 and 17 (see P4)).
Regarding claim 16, Griffith discloses a method of generating power from an internal combustion engine (Figures 1-3), the method comprising: expanding within a combustion assembly [Pa, P, 20, 21, 22] of the engine a first amount of working fluid during a first power stroke (Figure 17; P3→P4) of the engine; and compressing within a compression assembly [Ca, C] of the engine a second amount of working fluid during a first compression stroke (Figure 17; C2→C3) of the engine, wherein at least a portion of the first power stroke (Figure 17; P3→P4)  of the engine is contemporaneous with at least a portion of the first compression stroke (Figure 17; C2→C3)  of the engine such that the engine has a first intake compression to power exhaust ratio (wherein P3 begins at the same time that C2 ends), wherein the first power stoke (Figure 17; P3→P4) is greater than 180 degrees (270 degrees) (page 1, col. 2, line 39 - page 3, col. 1, line 75, page 5, col. 1 lines 27-31, and Figures 1-8 and 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith.
Regarding claim 2 and 17, Griffith discloses each/the first power stroke (Figure 17; P3→P4) being 270 degrees (page 5, col. 1, lines 27-31) and does not disclose each/the first power stroke being greater than 270 degrees.  However, 270 degrees and some amount “greater than” 270 degrees are so mathematically close that the difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality.  See MPEP 2144.05.  The specification is silent as to any reasoning for the power stroke being greater than 270 degrees such that the claimed value would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 3-5, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Subject Matter
Claims 6-7 and 11-15 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Rodgers (US 7,713, 042 B1), Niggemeyer (US 4,169,451), and How Rotary Engines Work which further disclose a state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746